NOTE: This order is n0np1'ecec1entia1.
United States Court of AppeaIs
for the Federal Circuit
ROGER J. HALL,
Plaintiff~Appellant,
and
na HALL & Ass0c1ATEs,
Pz@zn¢z;,;
V.
BED BATH & BEYOND, INC.,
BED BATH & BEYOND PROCUREMENT CO. INC.,
AND FARLEY S. NACHEMIN, '
Defendants-Appellees,
and
WEST POINT HOME, INC.,
Defendant-Cr0ss Appellant.
2011-1165, -1235
Appeals from the United StateS DiStrict C0urt for the
S0uthern DiStrict of New Y0rk in case n0. 10-CV-4391,
Judge Alvin K. He11erStein.
ON MOTION

HALL V. BED BATH 2
ORDER
Upon consideration of the unopposed motion to reform
the official caption,
IT IS ORDERED THAT:
The motion is granted The revised official caption is
reflected aboVe.
FoR THE CoURT
 1 4  /s/ Jan Horba1y
Date J an Horba1y
C1erk
cc: Mitche1l C. She1oWitz, Esq.
Jordan A. Siga1e, Esq.
FlLED
u.s. conn or APPaALs ron
S21 ms season macon
HAR114 2011
.|AH HDRBALY
CLEH(